              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 1 of 74



 1   Todd Maybrown (WSBA #18557)                                                 Hon. James L. Robart
      todd@ahmlawyers.com
 2
     ALLEN, HANSEN, MAYBROWN & OFFENBECHER PS
 3   600 University Street, Suite 3020
     Seattle, Washington 98101
 4   Telephone: (206) 447-9681
     Facsimile: (206) 447-0839
 5

 6
     Brian E. Klein (WSBA #30732)
 7    bklein@waymakerlaw.com
     WAYMAKER LLP
 8   777 S. Figueroa Street, Suite 2850
     Los Angeles, California 90017
 9
     Telephone: (424) 652-7800
10   Facsimile: (424) 652-7850

11   Attorneys for Michail Wilson

12

13                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
14                                         AT SEATTLE

15   UNITED STATES OF AMERICA,
                                                           NO. CR21-071-JLR
16                              Plaintiff,
                                                           DEFENDANT MICHAIL WILSON’S
17            v.                                           SENTENCING MEMORANDUM

18   MICHAIL WILSON,

19                              Defendant.

20
                                                    INTRODUCTION
21
              Michail Wilson is deeply remorseful and accepts full responsibility for the actions that
22

23   bring him before this Court to be sentenced. He recognizes his severe lapses in judgment, and

24   that he engaged in criminal conduct for which there is no excuse and for which none is offered.

25   His story, however, is also one of redemption; a story of someone who has shown he learned
26



                                                                                Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 1                                        & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                             600 University Street, Suite 3020
                                                                                 Seattle, Washington 98101
                                                                                       (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 2 of 74



 1   his lesson, and who has demonstrated he can overcome tough circumstances to lead a law
 2
     abiding and productive life.
 3
              Michail, who turns 50 this August, suffered horrific abuse and neglect as child but he
 4
     managed to build a successful life for himself as a technology worker since moving to
 5
     Washington in 1998. And due to his interest in technology, he was one of the fortunate few
 6

 7   who learned of Bitcoin in 2011 and mined it as a hobby in his off hours back when the price

 8   was below $30. (The price is now approximately $33,500.) But what was an extraordinary
 9   opportunity – one that has legitimately enriched him – soon went very wrong when he
10
     established an unlicensed money transmitting business dealing in Bitcoin, the crime to which
11
     he pleaded guilty.
12
              In his letter to the Probation Office, which is attached as Appendix A, Michail
13

14   acknowledges that he acted wrongly, accepts full responsibility for his crime, and is deeply

15   remorseful for his conduct. In addition, the letters from family, friends, and others who have

16   known Michail, which are attached as Appendix B, present a full – and very positive – picture
17   of him, revealing his true character and his commitment to moving forward with resolve to
18
     never again take actions like those that have put him before the Court for sentencing.
19
              To be sure, the information presented in this memorandum overwhelmingly evidences
20
     that Michail is a good person who overcame long odds and deserves another chance. Those
21

22   who know him best – including all those who have written letters to the Court – attest to his

23   core goodness, kind heart, and dedication to family, along with their belief in him, willingness

24   to stand by him, and desire to be there for him when he returns to society. As the Probation
25
     Office noted in its sentencing recommendation, Michail “has the means and the aptitude to be
26



                                                                              Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 2                                      & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                           600 University Street, Suite 3020
                                                                               Seattle, Washington 98101
                                                                                     (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 3 of 74



 1   a positive member of the community and to be a good father and a good partner.” (Probation
 2
     Office Sentencing Recommendation (“PO Recommendation”) at 6.)
 3
              Michail is now before the Court to be sentenced as a non-violent offender. Based on
 4
     the factors set forth in 18 U.S.C. § 3553(a), many compelling sentencing considerations exist
 5
     which justify a non-custodial sentence. These reasons include:
 6

 7                •    Compelling personal circumstances,             and     ability     to     thrive
                       notwithstanding his horrific childhood;
 8
                  •    Victimization at the hands of numerous hackers;
 9
10                •    Proven good character and exemplary conduct over the last four years;

11                •    The significant amount of funds he agreed to forfeit (with the Bitcoin
                       increasing more than 20-times in value since the date of seizure to over
12                     $40 million at the time of his guilty plea), that serve as strong deterrence;
                       and
13

14                •    Imposition of custodial sentence would create an unwarranted
                       sentencing disparity in light of a nearly identical prosecution in this
15                     district.
16   Given the specific § 3553(a) factors in this case, the defense respectfully submits that a sentence
17   of home confinement and a substantial amount of community service is a sentence “sufficient,
18
     but not greater than necessary” to meet all of the § 3553 sentencing factors.
19

20                                                  DISCUSSION

21            1. Sentencing Framework

22            The advisory sentencing guidelines are merely “one factor among the § 3553(a) factors
23
     that are to be taken into account in arriving at an appropriate sentence.” United States v. Carty,
24
     520 F.3d 984, 991 (9th Cir. 2008). “[T]he history and characteristics of the defendant” are
25
     considered alongside “the nature and circumstances of the offense.” 18 U.S.C. § 3553(a)(1).
26
     “The overarching statutory charge for a district court is to ‘impose a sentence sufficient, but not

                                                                                   Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 3                                           & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                                600 University Street, Suite 3020
                                                                                    Seattle, Washington 98101
                                                                                          (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 4 of 74



 1   greater than necessary’ to reflect the seriousness of the offense, promote respect for the law,
 2
     and provide just punishment; to afford adequate deterrence; [and] to protect the public. . . ”
 3
     Carty, 520 F.3d at 991.
 4
              Here, the Probation Office has agreed with the parties’ sentencing guidelines calculation
 5
     of a total offense level of 19, which results in an advisory sentencing range of 30 to 37 months.
 6

 7   (Presentence Report (“PSR”) ¶ 88.) Yet, the Probation Office acknowledges that the advisory

 8   sentencing guidelines range is too high by recommending a sentence of 12 months plus one
 9   day. (PO Recommendation at 6.) Likewise, but for very different reasons, the government is
10
     recommending a term of imprisonment of 12 months plus one day.                        (Government’s
11
     Memorandum Re Sentencing (“Gov’t Memo”), Dkt. No. 21.)
12
              The defense submits that a thorough and fair consideration of all the § 3553(a) factors,
13

14   however, shows a non-custodial sentence is most appropriate in this case.

15            2. Michail Wilson’s Personal History and Characteristics

16            Pursuant to 18 U.S.C. § 3553(a)(1), in arriving at a sentence that is “sufficient but not
17   greater than necessary” to comply with the purposes of federal sentencing, the Court “should
18
     consider the nature and circumstances of the offense and the history and characteristics of the
19
     defendant.” (Emphasis added.)
20
                       a. Michail Endured a Horrific Childhood
21

22            Michail was just two years old when his parents separated, and he lived mostly with his

23   mother during his formative years. (PSR ¶¶ 56-57.) But his mother was a heavy drug user and

24   she was unable to hold a job or provide for her family. (Id. ¶ 56.). So, Michail’s family lived
25
     the life of vagabonds – travelling about Arizona and southern California and staying in motels,
26
     shelters, campgrounds or the back of the family car. (Id. ¶¶ 57, 59) The family rarely had


                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 4                                       & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
                 Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 5 of 74



 1   sufficient money for regular meals, and Michail was often left to beg for assistance or to search
 2
     for scraps and leftovers.           (Id.) Without any stable adult in their lives, Michail did what he
 3
     could to help care for his younger siblings during these early years.
 4
                 Michail’s family situation was further complicated by the fact that his mother lived with
 5
     an ever-changing cast of boyfriends. (Id. ¶ 60.) And some of these men, perhaps most, were
 6

 7   abusive to Michail and his mother. Thus, Michail was repeatedly removed from his mother’s

 8   custody and placed in foster care. But these arrangements were only temporary, and Michail
 9   would be returned to his mother after a time. (Id.) This led to a pattern of great uncertainty and
10
     turmoil. Not surprisingly, Michail rarely had the opportunity to settle in any community or to
11
     develop lasting friendships.
12
                 Michail had infrequent contact with his father, although he would sometimes – albeit
13

14   infrequently – provide small amounts of financial assistance to the family. (Id. ¶ 57.) Yet, to

15   Michail’s surprise, his father returned to his life when he was 12 years old. (Id. ¶ 61.) But any

16   hope that Michail would be able to live with his father in a stable situation was quickly dashed.
17   Initially, instead of staying with his father, Michail was left to stay with his grandmother who
18
     was living in a highly abusive relationship herself. Thereafter, Michail was sent to Germany
19
     so he could attend an “exchange” program. 1 (Id.)
20
                 When Michail returned to the United States, he was 15 and was left with no adult
21

22   supervision and very limited resources. Michail lived with and helped to care for his younger

23   brother. As the Probation Office noted:

24               Mr. Wilson was 15 years old, with no driver’s license, no job, and no adult
                 supervision. Mr. Wilson was able to get a car and secured employment at
25
                 RadioShack. He forged his father’s signature so that he could attend school,
26   1
      This was an “exchange” program in name only, as Michail’s father sent Michail to Germany
     but did not house any student, himself.

                                                                                    Allen, Hansen, Maybrown
         DEFENDANT’S SENTENCING MEMORANDUM – 5                                         & Offenbecher, P.S.
         (United States v. Wilson, No. CR21-071-JLR)                              600 University Street, Suite 3020
                                                                                     Seattle, Washington 98101
                                                                                           (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 6 of 74



 1            telling the administration that his father was a paraplegic and couldn’t sign the
              papers himself. He did the same to help his brother get into school. Mr. Wilson
 2
              had a few friends, but none of them knew the extent to which Mr. Wilson was
 3            on his own.

 4            Mr. Wilson and his brother both worked, attended school, and they helped
              around their apartment complex to secure additional funds. They had no
 5            furniture, slept on air mattresses, and used milk crates as tables. Despite these
              difficulties, both brothers were able to graduate from high school.
 6

 7   (Id. ¶¶ 62-63.) Soon thereafter, Michail participated in a series of retail burglaries which

 8   ultimately led to a period of confinement. (Id. ¶ 64.)
 9                     b. Michail is Hardworking, Generous, and Always Looking to Help
                          Others
10

11            For many persons, this type of chaotic childhood would lead to bitterness,

12   recriminations, and a lifetime of antisocial behavior. But not so for Michail.
13            After surviving these early years, Michail began to work as a laborer (in a rock pit) and
14
     he purchased his first computer. (Id. ¶ 65.) He met his future wife on an AOL chatroom and
15
     he moved to Washington to start his only family. (Id.) Michail’s relationships with Jeanine,
16
     his now-former wife, and his son are the antitheses of the relationships he endured during his
17

18   childhood. Michail has worked hard to provide for his family, and he is always present to

19   provide love and support.

20            After moving to Washington, Michail was hired to work as a system engineer at
21   Technology Express in Auburn. (Id.¶¶ 66, 82.)            Many of the attached letters of support
22
     underscore his computer skills and dedication to his work. Michail has advanced at the
23
     company over the years, and he purchased an ownership interest in 2010. He is vital to the
24
     company, as a number of the letters address. Like other small business owners, he is concerned
25

26   the company may falter if he is unable to work for any significant period of time.



                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 6                                       & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 7 of 74



 1            Moreover, as reflected in the attached letters, Michail is always willing to help others.
 2
     His son, Kolten, has explained: “Throughout my childhood I never understood fully why my
 3
     dad would help everyone that reached out with the only thing in the return being the saying
 4
     ‘they would do the same for me.’” (Appendix B (Letter of Kolten Wilson at 1).) And, as noted
 5
     by Debra Padawar:
 6

 7            It’s rare that you find people willing to help and put themselves forth in today’s age.
              Often you run into selfish people who scramble and only worry about themselves.
 8            Michail has put himself forward offering a hand more in 24 hours than I have had from
              my own brothers my entire life.
 9
     (Id. (Letter of Debra Padawer at 1).)
10

11            These support letters, submitted by a broad array of people who know Michail well,

12   echo several consistent refrains. Almost every supporter describes him by using adjectives like
13   “trustworthy,” “humble,” and “generous.” Perhaps most notably, many supporters emphasize
14
     that Michail is a person who readily gives to others without asking for anything in return.             As
15
     one of Michail’s friends explained:
16
              Michail offered to help and without it we wouldn’t have been able to pay
17            employees, our rent on the salon or our mortgages. Since we opened our
18            business in 2020 we didn’t qualify for the PPP or other types of small business
              loans, without Michail and his generosity we probably would have lost the salon
19            within two months of opening.

20   (Id. (Letter of Marcus Karlsen).)
21            But Michail’s inherent goodness and compassion is perhaps best exemplified in the
22
     letter of his neighbor, Tara Powers, who now works as an educator at Cascade Elementary
23
     School. When Ms. Powers was younger and desperate, she stole valuable property from
24
     Michail and his family. She explained:
25

26            Back in 2014, I was asked to house and dog sit for Michail and his family. I was
              secretly dealing with an opioid addiction and while Michail and his family


                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 7                                       & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
              Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 8 of 74



 1            trusted me to be in their house, I made the biggest mistake of my life. Something
              no matter how hard I try to forget about and no matter how hard I try to forgive
 2
              myself for, I can’t. However, Michail has been able to forgive me even though
 3            he had no obligation to. We are not related. I no longer live at my parents’
              house and I betrayed his trust. It was out of the kindness of his heart he forgave
 4            me. In addition, Michail could have decided to press charges against me, but he
              didn’t. He gave me the opportunity to change my life around, ask for forgiveness
 5            and take steps in the right direction to receive forgiveness. What I am trying to
              stay is if it wasn’t for Michail’s benevolence, things would be a lot different for
 6
              me and I hope that somehow my letter might make a different that can help
 7            Michail.

 8   (Id. (Letter of Tara Powers).). In a world that was often hard and cruel toward Michail, he has
 9   consistently exhibited the sort of forgiveness, support, and kindness toward others that we often
10
     only see in television and movie characters.
11
                       c. After 2011, Michail Became Intoxicated with Bitcoin, Leading
12                        Him to Engage in Unlawful Conduct and Causing Him Untold
                          Suffering Due to Unrelated Harassment by Hackers
13

14            In 2011, shortly after Bitcoin network was launched, Michail began to “mine” Bitcoin

15   so he could take part in the Bitcoin network. For Michail this was at first a hobby, not an

16   investment strategy, and he has continued to work at Technology Express. But Michail became
17   intoxicated by this new technology, and he unfortunately lost his way when he began trading
18
     Bitcoin with others in 2013.
19
              At that time, the rules and guidelines were somewhat ambiguous to a non-attorney, but
20
     Michail failed to obtain a state license, register federally, or to set up proper safety protocols
21

22   even after it became clear that he was acting like a money service business. He also engaged

23   in transactions with an undercover agent over the course of several months who discussed ties

24   with illegal drug activity. This was wrong and Michail is truly remorseful for these serious
25
     failings.
26



                                                                                 Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 8                                         & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                              600 University Street, Suite 3020
                                                                                  Seattle, Washington 98101
                                                                                        (206) 447-9681
                 Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 9 of 74



 1               Michail, however, did not engage in this conduct to fund a lavish lifestyle. Rather, he
 2
     viewed these transactions at the time as an extension of his private hobby, and he often made
 3
     little (if anything) on the transactions. But that is neither an excuse nor a justification for this
 4
     conduct. Moreover, Michail recognizes that his conduct allowed others to skirt the law and to
 5
     avoid important regulations. For all of this, Michail has tried to make amends.
 6

 7               Some might understandably think Michail was “lucky” because he discovered Bitcoin

 8   in the early years. That is true, in part, but his involvement with this technology has also caused
 9   much grief and no end of suffering. As explained by the Probation Office:
10
                 At some point, his status and involvement in bitcoin became public and Mr.
11               Wilson began being harassed and extorted. Among other things, he told me that
                 his computer has been hacked repeatedly; he has been emailed his own social
12               security number; his home has been repeatedly “swatted” which occurred after
                 the harassers called the police saying that he was holding his family hostage,
13               resulting in a large police response; a dozen pizzas have been ordered to his
14               house in an hour; he has received death threats and death threats against his
                 family, including his mother who recently died; he received threats to poison his
15               dog; his phone has been repeatedly “SIM swapped” which is where hackers are
                 able to gain access to a phone number and the data held by the phone, including
16               banking, credit card information, and contacts. At one point, someone “spoofed”
                 Mr. Wilson’s phone and called his son’s school, acting as Mr. Wilson, to warn
17               the school that his son had a gun in his backpack.
18
     (PSR ¶ 67.) The harassment has caused Michail much suffering and has taken a real toll on
19
     the other members of his family. 2
20
                 Michal has reported these crimes to numerous law enforcement agencies to no avail and
21

22   the harassment continues to this day.

23

24

25

26   2
       In fact, Michail’s former wife notes that this harassment led to the end of their marriage.
     (Appendix B (Letter of Jeanine Wilson).)

                                                                                  Allen, Hansen, Maybrown
         DEFENDANT’S SENTENCING MEMORANDUM – 9                                       & Offenbecher, P.S.
         (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                   Seattle, Washington 98101
                                                                                         (206) 447-9681
             Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 10 of 74



 1                     d. Michail Has Learned from His Mistakes
 2
              Michail was first confronted by law enforcement agents more than four years ago.
 3
     Since then, Michail has clearly demonstrated that he learned from these mistakes and that he
 4
     will not pose any risk in the future. To the contrary, his conduct has been exemplary. Thus, it
 5
     is not too surprising that nearly every supporter seems to recognize that Michail has truly
 6

 7   learned from his mistakes.

 8            3. The Remaining 18 U.S.C. § 3553(a) Factors Support a Non-Custodial
                 Sentence
 9
              In arriving at a sentence, that is “sufficient but not greater than necessary” to comply
10

11   with the purposes of federal sentencing, the Court needs to consider a number of other factors,

12   including: (1) the nature and circumstances of the offense; and (2) the need for the sentence
13   imposed (a) to reflect the seriousness of the offense, to promote respect for the law, and to
14
     provide just punishment for the offense, (b) to afford adequate deterrence to criminal conduct,
15
     and (c) to protect the public from further crimes of the defendant. 18 U.S.C. § 3553(a). The
16
     following is a discussion of how those factors, the most relevant ones here other than his
17

18   personal history and characteristics discussed above, support a non-custodial probationary

19   sentence.

20            The nature and circumstances of the offense weigh strongly in favor of the requested
21   sentence. Michail acknowledges that he engaged in criminal conduct and is guilty of a serious
22
     criminal offense, a federal felony. In this case, he pleaded guilty to violating 18 U.S.C. § 1960
23
     through his operation of a money transmission business that was not licensed in Washington
24
     state and not registered federally. Although there are well-recognized legitimate reasons to be
25

26   engaged in private Bitcoin transactions despite the government’s claim to the contrary (Gov’t



                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 10                                      & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
                Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 11 of 74



 1   Memo at 5), Michail acknowledges his business was an illegal operation.                      States, like
 2
     Washington, depend on those operating money transmission businesses to obtain licenses so
 3
     they can, among other things, monitor those businesses’ activities. And complying with the
 4
     federal registration requirements is equally important for similar reasons.
 5
                 Michail, of course, does not dispute the importance of such laws and recognizes the
 6

 7   serious nature of the offense here. That said, it bears pointing out that this is a non-violent

 8   crime, and there are no allegations that Michail defrauded or stole money from anyone, let alone
 9   vulnerable victims, to maintain a lavish lifestyle. Indeed, by all accounts he lives – to this day
10
     – very modestly despite have substantial resources from legitimate earnings.
11
                 Another circumstance of Michail’s offense conduct that warrants consideration for a
12
     downward variance is the fact that inequal sentences often result when courts apply the
13

14   guideline section applicable to fraud offenses, U.S.S.G. § 2B1.1, commonly referred to as the

15   “fraud guideline.” The fraud guideline is inherently flawed, lacks proportionality, and has no

16   basis in any empirical data. These vagaries have caused courts to recognize and warn about the
17   inequities caused by mechanical application of the fraud guideline. 3
18
                 The 16 loss categories that are set forth in §2B1.1 are not based on any logical policy
19
     concerns. The Sentencing Commission has arbitrarily attributed certain loss amounts to trigger
20
     an increase in a defendant’s offense level. However, these attributions are based on little other
21

22   than a dollar amount that can mean very little in general, let alone in the context of a rapidly

23   fluctuating cryptoasset, such as Bitcoin. For example, a fraud that involved more than $6,500

24   increases the offense level by 2 points, and a loss of over $15,000 increases it by 4 points.
25

26   3
      The guidelines refer to §2B1.1, even though there was no actual financial loss and there is no
     evidence that this offense involved fraud or deceit.

                                                                                 Allen, Hansen, Maybrown
         DEFENDANT’S SENTENCING MEMORANDUM – 11                                     & Offenbecher, P.S.
         (United States v. Wilson, No. CR21-071-JLR)                           600 University Street, Suite 3020
                                                                                  Seattle, Washington 98101
                                                                                        (206) 447-9681
             Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 12 of 74



 1   Absent from the fraud guideline is any policy or explanation as to why a difference of $8,500
 2
     doubles the increase in sentencing level. Equally perplexing is the fact that the next 2-point
 3
     increase does not occur until the fraud causes greater than $40,000 of loss. Thus, when looking
 4
     consecutively at two of the sixteen “finely calibrated” categories, an $8,500 difference in loss
 5
     amount has equal importance and effect as a $25,000 difference. Taking this analysis to the
 6

 7   extreme, the difference between a scheme involving a loss amount of $6,500.01 and one

 8   involving a loss amount of $15,000.01 is 4 points. The difference between a scheme involving
 9   a loss amount of $250,000,000.01 and one involving a loss amount of $550,000,000.01 is also
10
     2 points. As a result, a spread of $8,500 and $300 million may have an identical impact on a
11
     guidelines calculation. This incongruity is the practical result of essentially random loss
12
     attributions made by the Sentencing Commission in §2B1.1.
13

14            The defense respectfully submits that the arbitrariness and unfairness of the fraud

15   guidelines is particularly acute in this case and warrants a downward variance. Fourteen points

16   are added to Michail’s offense level based solely on the amount of “loss.” This increase results
17   in Michail’s sentencing range skyrocketing from 0-6 months to 30-37 months. This increase is
18
     the result of the sort of mechanical application of the guidelines that the courts should reject,
19
     and without any empirical correlation to his actual conduct.
20
              Michail’s case also provides more than adequate deterrence for financially-related and
21

22   non-violent crimes like his. As part of his plea agreement, Michail agreed to forfeit all Bitcoins

23   that were in any way “involved” with his money service business, which should also act as a

24   deterrent to anyone considering doing what he has done.        This far exceeds the value of the
25
     transactions discussed in the plea agreement. Specifically, he has forfeited approximately 788
26
     Bitcoins and $40,000 in cash. The value of the Bitcoins at the time the government seized them


                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 12                                      & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
                Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 13 of 74



 1   was approximately $1,970,000. 4 The value at the time he pleaded guilty on April 19, 2021 was
 2
     approximately $44,128,000. 5 This represents a tremendous increase in value, and also a
 3
     significant level of deterrence, since people engage in the type of crime to which he pleaded
 4
     guilty to make money and what he agreed to forfeit, approximately $44,168,000, vastly exceeds
 5
     the value of the Bitcoin transactions he engaged in, cumulatively.
 6

 7               Turning now to the last pertinent §3553(a) factor, neither imprisonment nor other forms

 8   of custody are necessary to protect the public from future crimes. Michail poses the lowest
 9   possible risk of recidivism. He has proven this in many ways, including that since the seizure
10
     of Bitcoins and funds in June 2017, he has been a law-abiding and productive citizen for a
11
     period of nearly four years (which is more than some people this Court sees spend on supervised
12
     release). More importantly, as the letters attest, he has demonstrated genuine remorse and has
13

14   learned the most difficult of lessons from this case. Any form of custody is wholly unnecessary

15   to protect the public. Enabling Michail to remain out of custody to help his immediate and

16   extended family will undoubtedly benefit society far more than imprisoning him for even a brief
17   period of time. Finally, Michail is a small business owner and his company would be placed in
18
     a tenuous position if he is away for any significant period of time.
19
                 4. A Noncustodial Sentence Would Avoid Unwarranted Disparity
20
                 Among other things, this Court should attempt to identify a sentence that will “avoid
21

22   unwarranted disparities.” 18 U.S.C. § 3553(a)(6). The defense submits that this case is nearly

23   identical to the situation presented by an earlier case in this District, United States v. Ong,

24
     4
25    Based on the Coindesk price index (www.coindesk.com/price/bitcoin): on July 14, 2017, the
     price of one bitcoin at the close of the day was approximately $2,500.
26   5
      Based on the Coindesk price index (www.coindesk.com/price/bitcoin), on April 19, 2021, the
     price of bitcoin at the close of the day was approximately $56,000.

                                                                                 Allen, Hansen, Maybrown
         DEFENDANT’S SENTENCING MEMORANDUM – 13                                     & Offenbecher, P.S.
         (United States v. Wilson, No. CR21-071-JLR)                           600 University Street, Suite 3020
                                                                                  Seattle, Washington 98101
                                                                                        (206) 447-9681
                Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 14 of 74



 1   CR17-191 (W.D. Wash.). There, after considering the government’s recommendation of one
 2
     year plus a day, Judge Lasnik concluded that there was no need for any additional custodial
 3
     sentence and Mr. Ong was sentenced to time served followed by a period of supervised release.
 4
     While some details regarding Mr. Ong’s history and characteristics are not public, he did not
 5
     appear to present many of the mitigating circumstances that are paramount in this case, such as
 6

 7   a horrendous childhood and being subjected to ongoing, extreme harassment.

 8               The government has invited the Court to discount the sentence in the Ong case by
 9   pointing to a few foreign cases and noting that “sentences for these types of offenses have
10
     varied.” (Gov’t Memo at 7 (citing cases).) 6 However, unlike the Ong case, these other cases
11
     do not appear comparable as they involved advisory guideline ranges well beyond what is
12
     presented in this case: Costanzo (121-151 months), Mohammad (57-71 months), and Tetley
13

14   (46-57 months). 7 Moreover, it is noteworthy that the government recommended substantially

15   longer sentences in these other cases: Costanzo (97 months), Mohammad (46 months), and

16   Tetley (30 months). Finally, although every one of these other defendants received a sentence
17   far below the advisory guidelines range (and far below the sentence the government had
18

19

20   6
       The government has miscited the Campos case, which is properly identified as United States
21   v. Jacob Burrell-Campos, CR18-3554-H (S.D. Cal.).
     7
22     We could not identify the precise advisory guidelines range in the Campos case as many of
     the court records remain under seal. However, Campos was initially charged in a 31-count
23   indictment that described extensive and wide-ranging criminal conduct. According to the
     Department of Justice, the defendant and his confederates purchased more than $3,290,000 in
24   Bitcoin over a two-year period and also engaged in a structuring scheme as they “imported into
     the United States, on an almost daily basis, a total of over $1 million in U.S. currency, in
25   amounts slightly below the $10,000 reporting requirement.” https://www.justice.gov/usao-
     sdca/pr/bitcoin-dealer-sentenced-two-years-prison-and-ordered-forfeit-ill-gotten-gains. Thus,
26   Campos is completely factually inapposite to this case.



                                                                             Allen, Hansen, Maybrown
         DEFENDANT’S SENTENCING MEMORANDUM – 14                                 & Offenbecher, P.S.
         (United States v. Wilson, No. CR21-071-JLR)                       600 University Street, Suite 3020
                                                                              Seattle, Washington 98101
                                                                                    (206) 447-9681
             Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 15 of 74



 1   recommended), a review of the available documents suggests that these other defendants could
 2
     not present the type of mitigating evidence present in this case.
 3
              Here, a noncustodial sentence, akin to the sentence imposed in the Ong case, is most
 4
     appropriate and it will avoid an unwarranted disparity.
 5
              5. Future Supervision
 6

 7            Michail has been aware of the government’s investigation since June 2017, and he has

 8   maintained exemplary behavior over the last four years. While the defense does not oppose a
 9   period of supervision, some of the special conditions suggested by the Probation Officer – such
10
     as specific conditions 1, 2, 3 and 4 – are unnecessary. The defense intends to present further
11
     argument regarding these matters at the time of sentencing.
12
                                                    CONCLUSION
13
              Michail readily acknowledges that his crime represents a tremendous failure on his part.
14
     That said, he has accepted responsibility for his conduct, he is sincerely remorseful for what he
15

16   has done, he will never do anything like this again, and he can be a valuable and contributing

17   member to society. A sentence of home confinement and a significant amount of community
18   service would be sufficient but not greater than necessary to achieve all goals of federal
19
     sentencing and fundamental fairness.
20

21

22

23

24

25

26



                                                                               Allen, Hansen, Maybrown
      DEFENDANT’S SENTENCING MEMORANDUM – 15                                      & Offenbecher, P.S.
      (United States v. Wilson, No. CR21-071-JLR)                            600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
                                                                                      (206) 447-9681
            Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 16 of 74



 1   DATED: July 12, 2021                          Respectfully submitted,
 2

 3                                                   /s/ Todd Maybrown
                                                   TODD MAYBROWN
 4                                                 Allen, Hansen, Maybrown & Offenbecher, PS
                                                   600 University Street, Suite 3020
 5                                                 Seattle, Washington 98101
                                                   Email: todd@ahmlawyers.com
 6
                                                   Telephone: (206) 447-9681
 7

 8                                                   /s/ Brian E. Klein
                                                   BRIAN E. KLEIN
 9                                                 Waymaker LLP
                                                   777 S. Figueroa Street, Suite 2850
10
                                                   Los Angeles, California 90067
11                                                 Email: bklein@waymakerlaw.com
                                                   Telephone: (424) 652-7800
12
                                                   Attorneys for Michail Wilson
13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                           Allen, Hansen, Maybrown
     DEFENDANT’S SENTENCING MEMORANDUM – 16                                   & Offenbecher, P.S.
     (United States v. Wilson, No. CR21-071-JLR)                         600 University Street, Suite 3020
                                                                            Seattle, Washington 98101
                                                                                  (206) 447-9681
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 17 of 74




       APPENDIX A
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 18 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 19 of 74




      APPENDIX B
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 20 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 21 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 22 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 23 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 24 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 25 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 26 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 27 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 28 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 29 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 30 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 31 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 32 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 33 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 34 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 35 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 36 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 37 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 38 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 39 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 40 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 41 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 42 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 43 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 44 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 45 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 46 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 47 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 48 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 49 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 50 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 51 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 52 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 53 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 54 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 55 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 56 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 57 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 58 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 59 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 60 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 61 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 62 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 63 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 64 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 65 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 66 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 67 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 68 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 69 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 70 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 71 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 72 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 73 of 74
Case 2:21-cr-00071-JLR Document 25 Filed 07/12/21 Page 74 of 74
